
	
		I
		112th CONGRESS
		1st Session
		H. R. 2176
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Heinrich (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To dedicate a portion of the rental fees from wind and
		  solar energy projects on Federal land under the jurisdiction of the Bureau of
		  Land Management for the administrative costs of processing applications for new
		  wind and solar projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Promotion
			 Act.
		2.Deposit and use
			 of annual wind energy and solar energy right-of-way authorization rental
			 fees
			(a)Deposit of
			 annual wind energy and solar energy right-of-Way authorization rental
			 feesNotwithstanding any other provision of law, amounts received
			 up to $5,000,000 each fiscal year by the United States as annual wind energy
			 and solar energy right-of-way authorization fees required under section 504(g)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g)) shall
			 be deposited into a separate account in the Treasury to be known as the
			 BLM Wind Energy and Solar Energy Permit Processing Improvement
			 Fund.
			(b)Use of
			 depositsAmounts deposited under subsection (a) shall be
			 available to the Secretary of the Interior for expenditure, without further
			 appropriation and without fiscal year limitation, for salaries and expenses
			 related to the Bureau of Land Management offices dedicated to the coordination
			 and processing of wind energy and solar energy permit applications.
			(c)Transfer of
			 fundsFor the purposes of coordination and processing of wind
			 energy and solar energy permit applications on public lands, the Secretary of
			 the Interior may authorize the expenditure or transfer of such amounts
			 deposited under subsection (a) as are necessary to—
				(1)the U.S. Fish and
			 Wildlife Service;
				(2)the Environmental
			 Protection Agency; and
				(3)State agencies
			 involved in processing of wind and solar permits on Federal lands under the
			 jurisdiction of the Bureau of Land Management.
				
